Citation Nr: 1617089	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-25 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to October 1957 with subsequent service in the Reserves.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In March 2015, the Board directed the RO to provide the Veteran a new VA audiological examination to determine the etiology of his current bilateral hearing loss and tinnitus.  The VA medical examination afforded to the Veteran in response to this directive was conducted in May 2015; however, it was not completed and thus, not compliant with the Board's remanded directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance.)  

Notably, the examiner indicated that an attempt was made to conduct the hearing loss and tinnitus examination, but a reliable response could not be obtained as the Veteran had cerumen impaction.  The examiner indicated that the audiological examination could not be completed.  The Veteran was instructed to follow-up with his primary care provider for ear cleaning and then contact the RO after his ears had been cleaned and request the RO to resubmit another examination request.  To date this has not been completed. 

Accordingly, the claims are remanded for the following additional development and consideration:

1.  The Veteran must be afforded an appointment with his primary care physician to remove any cerumen impaction.  Thereafter, the Veteran must be provided a new VA audiological examination to determine whether bilateral hearing loss and tinnitus are related to his military service.  The electronic claims file and a copy of this remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review and specifically discuss the Veteran's assertions as in-service noise exposure, to include noise exposure during his Reserve service.  After a thorough review of the Veteran's electronic claims file and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any degree of any currently or previously diagnosed hearing loss and tinnitus are related to his military service, to include as due to noise exposure. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 
 
2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be re-adjudicated.  If any of the benefits sought on appeal remain denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




